PER CURIAM
Petitioner was convicted for the crime of murder and was sentenced to life imprisonment.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 11 under crime category 7 subdivision 1, with a matrix range of 120 to 160 months and set petitioner at 168 months with a release date of April 28,1999. Petitioner appealed from the final order of the Board, which the Court of Appeals affirmed from the bench.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135, but claims no specific error. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
Petitioner also asserts that the Board failed to consider factors of mitigation. But petitioner points out no mitigating circumstances in his appellate brief, simply setting forth six pages of transcript from the Board hearing. He apparently is complaining that he was not guilty of the crime, contending that he did not kill his wife. The denial of guilt is not a mitigating factor.
The decision of the Court of Appeals is affirmed.